DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/22/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-18 are pending. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  6.	Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 9 recites “processor of UE configured to: receive demodulation reference symbols…” The claim is drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106.  It is suggested to amend the claim to include additional element such as a receiver for the receive step. 
		Claims 10-13 depend on claim 9 therefore are included in the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 11,190,327. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter of a base station configured to generate symbols for transmission in a synchronization subframe, select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe; and instruct a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instruct the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.

Current CON AP No. 17531884
Patent No. US 11190327
1. A baseband processor for a base station configured to generate symbols for transmission in a synchronization subframe, wherein the baseband processor is configured to: select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe; and instruct a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instruct the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols.





1. A baseband processor for a base station configured to generate symbols for transmission in a synchronization subframe, wherein the baseband processor is configured to: select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe; and instruct a transmitter to transmit demodulation reference symbols (DM-RS) in the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein the DM-RS are transmitted on identical subcarriers of the selected non-consecutive OFDM symbols.

12. A base station comprising: a transmitter; and a processor configured to: generate symbols for transmission in a synchronization subframe by the transmitter; select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the same synchronization subframe; and instruct the transmitter to transmit demodulation reference symbols (DM-RS) in the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein the DM-RS are transmitted on identical subcarriers of the selected non-consecutive OFDM symbols.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to for a base station configured to generate symbols for transmission in a synchronization subframe, select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe; and instruct a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instruct the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols
2. The baseband processor of claim 1, further configured to select the non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.

12. The baseband processor of claim 9, wherein the non-consecutive OFDM symbols are selected based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.

13. The baseband processor of claim 9, further configured to calculate a phase difference on resource elements (REs) of the PBCH between the non-consecutive OFDM symbols to estimate a frequency offset.

17. The method of claim 14, wherein the non-consecutive OFDM symbols are selected based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.

18. The method of claim 14, further comprising calculating a phase difference on resource elements (REs) of the PBCH between the non-consecutive OFDM symbols to estimate a frequency offset.
2. The baseband processor of claim 1, further configured to: identify a transmit beam in use for communicating with a user equipment (UE) device; and instruct the transmitter to transmit the selected non-consecutive OFDM symbols using the identified transmit beam.

3. The baseband processor of claim 1, further configured to select the non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.

4. The baseband processor of claim 1, further configured to instruct the transmitter to transmit the DM-RS on identical subcarriers of the selected non-consecutive OFDM symbols.

13. The base station of claim 12, wherein the processor is configured to instruct the transmitter to transmit the DM-RS on identical subcarriers of the selected non-consecutive OFDM symbols.





Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to select the non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.
3. The baseband processor of claim 1, further configured to instruct the transmitter to transmit the PBCH on adjacent frequency resources to a synchronization signal.

4. The baseband processor of claim 3, further configured to instruct the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.




5. The baseband processor of claim 4, further configured to instruct the transmitter to transmit the PBCH on adjacent frequency resources to a synchronization signal.

6. The baseband processor of claim 4, further configured to instruct the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.

14. The base station of claim 13, wherein the processor is configured to instruct the transmitter to transmit the PBCH on adjacent frequency resources to a synchronization signal.

15. The base station of claim 13, wherein the processor is configured to instruct the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmit the PBCH on adjacent frequency resources to a synchronization signal; transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.
5. A method, comprising: selecting non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in a synchronization subframe; and instructing a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instructing the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols.
7. A method, comprising: selecting non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in a same synchronization subframe; and instructing a transmitter to transmit demodulation reference symbols (DM-RS) in the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein the DM-RS are transmitted on identical subcarriers of the selected non-consecutive OFDM symbols.



Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to instructing a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instructing the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols.
8. The method of claim 5, comprising selecting non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.
8. The method of claim 7, comprising instructing the transmitter to transmit the DM-RS on identical subcarriers of the selected non-consecutive OFDM symbols.

11. The method of claim 7, comprising selecting non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to selecting non-consecutive OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index.
6. The method of claim 5, comprising instructing the transmitter to transmit the PBCH on adjacent frequency resources to a synchronization signal.

7. The method of claim 6, comprising instructing the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.
9. The method of claim 8, comprising instructing the transmitter to transmit the PBCH on adjacent frequency resources to a synchronization signal.

10. The method of claim 8, comprising instructing the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmit the PBCH on adjacent frequency resources to a synchronization signal; transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected non-consecutive OFDM symbols.
9. A baseband processor of a user equipment (UE) configured to process symbols in a synchronization subframe, wherein the baseband processor is configured to: receive demodulation reference symbols (DM-RS) in non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe, wherein the DM-RS are received in identical first sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) on a same transmit beam from a base station, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and receive the PBCH on identical second sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols.

14. A method, comprising: receiving demodulation reference symbols (DM-RS) in non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in a synchronization frame, wherein the DM-RS are received in identical first sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) on a same transmit beam from a base station, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and receive the PBCH on identical second sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols.
16. A user equipment (UE), comprising a processor configured to perform operations comprising: receiving demodulation reference symbols DM-RS in non-consecutive orthogonal frequency division multiplexing (OFDM) symbols for a Physical Broadcast Channel (PBCH) in a same synchronization subframe, wherein DM-RS are received on a same transmit beam from a base station, wherein the DM-RS are received on identical subcarriers of the non-consecutive OFDM symbols; and processing subsequently received signals based on the DM-RS.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to a user equipment (UE) configured to process symbols in a synchronization subframe, wherein the baseband processor is configured to: receive demodulation reference symbols (DM-RS) in non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe, wherein the DM-RS are received in identical first sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) on a same transmit beam from a base station, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and receive the PBCH on identical second sets of subcarriers in respective OFDM symbols of the non-consecutive OFDM symbols.
10. The baseband processor of claim 9, further configured to cause the UE to receive the PBCH on adjacent frequency resources to a synchronization signal.

11. The baseband processor of claim 10, further configured to cause the UE to receive a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the non-consecutive OFDM symbols.

15. The method of claim 14, further comprising receiving the PBCH on adjacent frequency resources to a synchronization signal.

16. The method of claim 15, further comprising receiving a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the non-consecutive OFDM symbols.
17. The UE of claim 16, wherein the processor is configured to cause the UE to receive the PBCH on adjacent frequency resources to a synchronization signal.

18. The UE of claim 16, wherein the processor is configured to cause the UE to receive a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the non-consecutive OFDM symbols.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to receive the PBCH on adjacent frequency resources to a synchronization signal, to receive a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the non-consecutive OFDM symbols.


	With respect to claims, the Pending Application narrow the scope the application by adding terms "to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instruct the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols”
	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 

Allowable Subject Matter
1.	Claims 1-18 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
In addition, the closest prior arts, Hashemi et al. US 20160142989 discloses in Section [0005] radio frame and locations of OFDM symbols used for PSS and SSS, according to a 3GPP specification; Particular OFDM symbols 112 include PSS and SSS (i.e. synchronization signals; Section [0050] PSS/SSS (i.e. synchronization signals) are transmitted in OFDM symbols which are included with the subframe; Section [0017] A base station may use beamforming or repetition of PSS and SSS in the frequency domain; and Figs. 1, 6-10; the prior arts Malladi et al. US 20100118839 discloses in Section [0041] fixed set of beams and phases in order to transmit a Primary Synchronization Signal (PSS) and/or a Secondary Synchronization Signal (SSS) in order to convey information to a user equipment; Section [0042] A set of beams for transmitting reference signals.
However, Hashemi in view of Malladi are do not render obvious in combination with other limitations in the independent claims A baseband processor for a base station configured to generate symbols for transmission in a synchronization subframe, wherein the baseband processor is configured to: select non-consecutive orthogonal frequency division multiplexing (OFDM) symbols in the synchronization subframe; and instruct a transmitter to transmit demodulation reference symbols (DM-RS) on identical first sets of subcarriers in respective OFDM symbols of the selected non-consecutive OFDM symbols for a Physical Broadcast Channel (PBCH) using a same transmit beam, wherein a gap between two subcarriers in a respective set of the identical first sets of subcarriers is three subcarriers; and instruct the transmitter to transmit the PBCH on identical second sets of subcarriers in respective OFDM symbols in the selected non-consecutive OFDM symbols.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 7, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477